Citation Nr: 1511729	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-11 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1969 to January 1971, with service in Vietnam from March 1970 to January 1971.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In January 2013, the RO granted service connection for hearing loss and service connection for tinnitus.  Thus, these issues are no longer in appellate status, and no further consideration is necessary. 

A hearing was held before a Decision Review Officer (DRO) at the RO in October 2012.  A hearing was held before the undersigned Veterans Law Judge at the RO in May 2013.  Transcripts of both proceedings are of record.  

The Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files contain documents that are either duplicative of those in the paper claims file or not relevant to the appeal, with the exception of the May 2013 hearing transcript.

The claim for entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2007 rating decision, the RO denied service connection for a low back disorder.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal that determination.  There was also no new and material evidence received within one year of that determination.

2.  The evidence received after the November 2007 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The November 2007 rating decision, which denied service connection for a low back disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2014). 

2.  The evidence received subsequent to the November 2007 rating decision is new and material, such that the issue of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the Veteran's claim of service connection for a low back disorder in a November 2007 rating decision, finding that there was no indication that the Veteran's current low back disorder was incurred in or otherwise related to active service.  In particular, the RO noted that the service treatment records were negative for any complaints, treatment, or diagnosis related to the low back, and private medical records indicated the Veteran was first treated for low back problems decades after separation from active service.  The Veteran was provided notice of this decision and his appellate rights, but he did not appeal the decision or submit new and material evidence within one year of its issuance.  Therefore, the Board finds that the November 2007 rating decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

The record at the time of the November 2007 rating decision consisted of the Veteran's service treatment records, private medical records, and the Veteran's lay statements.  The Veteran was provided notice of this decision and his appellate rights, but he did not appeal the decision or submit new and material evidence within one year of its issuance.  Therefore, the Board finds that the November 2007 rating decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

The Board finds that new and material evidence has been received since the time of the final November 2007 rating decision.  See 38 C.F.R. § 3.156 (2014).  Here, the Veteran presented testimony at a May 2013 Board hearing that his low back symptoms manifested in service.  He also stated that these symptoms have been ongoing since discharge from active service.  The Veteran described loading and unloading ammunition from trucks; his military occupational specialty (MOS) was a heavy machine operator and truck driver with an engineering battalion.  See Board hearing transcript at 3-4.  Likewise, during an October 2012 RO hearing, the Veteran described low back pain that began in service as a result of his military duties as a heavy equipment truck driver.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, current VA medical records document treatment for low back pain with associated radicular symptoms affecting both legs.  See September 2007 VA treatment records.  In addition, a private medical opinion states that the Veteran's low back disorder may be related to his military duties.  

Accordingly, the Board finds that such evidence raises a reasonable possibility of substantiating the claim.  This new evidence addresses the reason for the previous denial - incurrence of a low back disorder in service and a nexus relating the Veteran's current low back disorder to his military service.  As such, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for a low back disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder, is reopened, and to this extent only, the appeal is granted.


REMAND

The Board finds that remand is necessary to obtain a VA examination in connection with his claim for service connection for a low back disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has asserted that his low back disorder first manifested during active service as a result of his occupational duties as a heavy equipment operator.  See Board Hearing Transcript at 3-4.  In this respect, the Veteran described symptoms of back pain during his service in Vietnam for which he did not seek treatment.  During the May 2013 Board hearing, the Veteran testified that he has experienced persistent back pain since military service.  He endorsed symptoms such as back stiffness, radiating pain to his lower extremities, difficulty with walking, standing, and sitting.  See Board Hearing Transcript at 10-11.  

Moreover, the Veteran has stated that he was treated in the 1990s at the VA Medical Center in Las Vegas.  The AOJ should secure these records on remand in addition to any outstanding VA treatment records dated from June 2013 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include relevant records from the 1990s and those dated in and after June 2013 from the Southern Nevada VA Healthcare System.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to ascertain the nature and etiology of any current low back disorder and associated symptoms or disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  An explanation for the opinion expressed must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must identify and provided diagnoses for all low back disorders and associated disorders, to include any neurological manifestations.  The examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosed disorder manifested in or is otherwise related to the Veteran's military service, including his occupational duties as a heavy equipment truck driver in Vietnam.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


